Citation Nr: 0116437	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of degenerative changes of the left ankle, 
currently evaluated as noncompensable.  

2.  Entitlement to service connection for heart 
irregularities.  

3.  Entitlement to service connection for left eye posterior 
vitreous floaters.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1987 to February 1997 and included service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In November 2000, the case was Remanded by the Board so a 
hearing could be scheduled.  In February 2001, a hearing was 
held before the undersigned member of the Board.  At the 
hearing, the veteran and his representative raised claims of 
entitlement to a temporary total disability rating for a 
service-connected right knee disorder and for an increased 
rating for the right knee disorder.  Since these matters have 
not been developed for appellate review, the Board does not 
have jurisdiction of them.  They are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for heart 
irregularities and entitlement to service connection for left 
eye posterior vitreous floaters will be the subjects of a 
Remand at the end of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for degenerative changes of his left ankle.

2.  The degenerative changes of the veteran's left ankle are 
manifested by a small osteochondral lesion with apparent 
osteochondral fracture of the medial aspect of the talar 
dome, joint effusion, stiffness and pain, as well as a 
limitation of left ankle motion which is no more than 
moderate.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for degenerative 
changes of the left ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5010, 5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.  As to the left ankle 
issue, the veteran's application is complete.  The rating 
decision, statement of the case, and supplemental statement 
of the case notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  VA has completed its duties under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Rating Criteria.  The veteran appeals the RO's initial 
assignment of a noncompensable rating for degenerative 
changes of the ankle.  Service-connected disabilities are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. Part 4, 
Code 5010 (2000).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups; and a 20 
percent rating may be assigned if, there are occasional 
incapacitating exacerbations, in addition to X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  These 10 percent and 20 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2000).  

Limited motion of the ankle will be rated as 10 percent 
disabling if moderate and as 20 percent disabling if marked.  
38 C.F.R. Part 4, Code 5271 (2000).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5270 or 5272 (2000).  There is no evidence of 
malunion ratable under 38 C.F.R. Part 4, Code 5273 (2000).  
There is no evidence of surgical residuals ratable under  
38 C.F.R. Part 4, Code 5274 (2000).  

Analysis.  A January 1990 service medical record shows that 
the veteran twisted his left ankle.  On the January 1997 
examination for separation from service, it was reported that 
the veteran continued to have trouble with a weak left ankle.  
No objective left ankle findings were reported.

In the veteran's March 1997 application for benefits, he 
reported a weak ankle, without specifying right or left.  
Left ankle complaints or findings were not recorded on VA 
examinations in April or July 1997.  

The report of a VA orthopedic consultation in January 1998 
shows that the veteran complained of ankle pain and 
stiffness.  There was no swelling, effusion or deformity.  
There was tenderness to percussion over the medial and 
lateral malleolus, bilaterally.  Dorsiflexion went to 15 
degrees and plantar flexion went to 30 degrees.  There was no 
subtalar motion.  The veteran was able to do toe raise and 
heel walk.  X-rays revealed minimal degenerative change in 
the left ankle with minimal calcaneal spurring.  The 
diagnosis was degenerative joint disease, bilateral, ankles.  

The range of motion reported in January 1998 is slightly less 
than the normal range from 20 degrees dorsiflexion to 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  The degenerative changes and limitation of motion 
meet the criteria of diagnostic codes 5010 and 5003 for a 10 
percent rating.

On the July 1999 X-ray study it was reported that there was 
no significant arthritic change.  To say that there is no 
significant change does not rule out the previously noted 
degenerative changes.  On the January 2000 VA examination, 
the veteran reported having left ankle pain, worse in the 
morning.  He also reported left ankle stiffness in the 
morning. The range of ankle flexion was from 5 degrees 
dorsiflexion to 40 degrees plantar flexion.  Both ankles were 
stable.  There was 25 degrees varus inversion and 5 degrees 
valgus eversion.  The gait was normal.  The diagnosis was 
left ankle pain with normal examination and X-rays.  Here 
again, there is a limitation of motion which meets the 
requirements for a 10 percent rating where there are 
arthritic changes.  38 C.F.R. Part 4, Code 5003, 5010 (2000).  

Magnetic imaging in August 2000 revealed a small 
osteochondral lesion with apparent osteochondral fracture of 
the medial aspect of the talar dome.  Small ankle joint 
effusion was present.  

The report of a private examination at the Moore Orthopedic 
Clinic, in September 2000, discloses complaints of left ankle 
pain and stiffness.  The doctor reported that the left ankle 
had a full range of motion.  There was some mild tenderness 
on the anterior joint line.  Otherwise, the ankle was stable 
and the examiner was not able to reproduce much in the way of 
pain.  The impression was left ankle pain.  

Review of the reports shows that the VA and private examiners 
considered the veteran's complaints of pain in accordance 
with 38 C.F.R. § 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Pain limits left ankle motion.  In the presence of 
degenerative changes, the limitation of motion due to pain 
warrants a 10 percent rating.  38 C.F.R. Part 4, Code 5003, 
5010.  A 10 percent rating would also comport with the 
evaluation of painful motion under 38 C.F.R. § 4.59.  The 10 
percent rating is also appropriate for a moderate limitation 
of ankle motion.  38 C.F.R. Part 4, Code 5271.

The next higher rating, 20 percent, requires a marked 
limitation of ankle motion.  38 C.F.R. Part 4, Code 5271.  
However, the VA and private examiners have consistently 
described minimal limitation of motion.  The examiners have 
provided a consistent description of the limitation of motion 
which establishes, by a preponderance of the evidence, that 
the limitation does not approximate the marked degree 
required for a 20 percent rating.  38 C.F.R. § 4.7.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Other Criteria and Extraschedular Rating.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected left ankle disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating for degenerative changes of the left 
ankle is granted subject to the law and regulations governing 
the payment of monetary awards.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The service medical records included electrocardiograms which 
were interpreted as abnormal, showing bradycardia.  
Abnormality was again noted on VA examination in April 1997, 
although the examiner concluded that it was most likely an 
athletic heart.  Further study is desirable to determine 
whether the veteran's heart abnormality is the result of 
disease or injury incurred or aggravated in service.  

The service medical records include a July 1996 examination 
report which refers to a blow to the left eye in September 
1995.  A service medical record with an unreadable date 
documents that an assault produced ecchymosis below the left 
eye.  On examination for separation from service in January 
1997, the veteran reported floaters.  The report of the March 
1997 VA eye examination shows that the veteran has posterior 
vitreous detachment causing floaters and the physician was of 
the opinion that it was normal for a person of the veteran's 
age.  However, the report does not show that the doctor 
considered the eye injury in service.  A physician should 
express an opinion as to whether the posterior vitreous 
detachment causing floaters is as likely as not due to injury 
in service or whether it is developmental in nature.  This 
opinion should be based on examination of the veteran.  

Accordingly, the issues of entitlement to service connection 
for heart irregularities and entitlement to service 
connection for left eye posterior vitreous floaters are 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be scheduled for a 
cardiovascular examination.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
note the abnormalities and test results 
in service, including the Holter monitor 
study done in February 1997.  All 
additional indicated tests and studies 
should be conducted and the results 
should be discussed in the final report.  
The examiner should respond to the 
following questions:  

? Is it as likely as not that the 
veteran's heart abnormality is the 
result of disease or injury incurred 
or aggravated in service?  

? Is it more likely than not that the 
veteran's heart abnormality is a 
developmental condition not the result 
of disease or injury?  

3.  The veteran should be scheduled for 
an ophthalmologic examination by a 
physician who has not previously examined 
him.  The claims folder should be made 
available to the examiner for review.  
All indicated tests and studies should be 
conducted and the results should be 
discussed in the final report.  The 
examiner should note that there was a 
blow to the left eye in approximately 
September 1995 and that the first 
complaint of floaters was recorded in 
January 1997, when the veteran was 
approximately age 33.  The examiner 
should respond to the following 
questions:  

? Is it as likely as not that the 
posterior vitreous detachment causing 
floaters is the result of injury in 
service?  

? Is it more likely than not that the 
veteran's posterior vitreous 
detachment causing floaters is a 
developmental condition not the result 
of disease or injury?  

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


